Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 2, 4, 6-10, 13-15, 17-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Feng (US 8, 248448).
Regarding claim 2, Feng teaches, a method comprising: 
detecting one or more participants in an output of a camera associated with a first endpoint (Col. 8, lines 52 through Col. 9, lines 1-10);
determining one or more framings of the output of the camera based at least in part upon the detected one or more participants (Col. 8, lines 52 through Col. 9, lines 1-10; captures video from the FPGA 120 and handles motion detection, face detection, and other video processing to assist in tracking speakers. As described in more detail below, for example, the video processor 140 can perform a motion detection algorithm on video captured from the people-
wherein each of the one or more framings comprises one or more corresponding portions of the output of the camera (Fig. 1D and 9A-9B); 
sending the output of the camera to one or more second endpoints (Fig. 1A, el. 12); and 
sending data descriptive of the one or more framings of the output of the camera to the one or more second endpoints (Col.5, lines 9-20; as an alternative, the endpoint can transmit video from both cameras simultaneously, and the endpoint can let the remote endpoint decide which view to show, especially if the endpoint sends some instructions “deceptive” for selecting one or the other camera view).
Regarding claim 4, Feng teaches, wherein the output of the camera is sent to one or more of the second endpoints via a first channel (Fig. 1A, 1D).
Regarding claim 6, Feng teaches, wherein the descriptive data is sent to one or more of the second endpoints with the output of the camera via the first channel (Col. 5, lines 9-20).
Regarding claim 7, Feng teaches, detecting a first participant of the one or more participants as an active speaker (Fig. 9A-9B; speaking person).
Regarding claim 8, Feng teaches, wherein a first framing of the one or more framings is based at least in part upon the first participant (Fig. 9A-9B, framing the current speaker).
Regarding claim 9, Feng teaches, wherein the first participant is detected based at least in part upon an audio signal from a microphone associated with the first endpoint (Fig. 9A-9B; speaking person).

Regarding claim 13, Feng teaches, wherein a first framing of the one or more framings comprises two or more portions of the output of the camera, and each portion of the two or more portions comprises at least a portion of one unique participant of the detected one or more participants (Fig. 9A, 12B).
Regarding claim 14, see claim 2 rejection.
Regarding claim 15,  wherein the computer executable instructions, when executed by the processor, cause the processor to: detect a first participant of the one or more participants as an active speaker, and a first framing of the one or more framings is based at least in part upon the first participant (see claims 7-8 rejection).
Regarding claim 17, wherein a first framing of the one or more framings comprises two or more portions of the output of the camera, and each portion of the two or more portions comprises at least a portion of one unique participant of the detected one or more participants (see claim 13 rejection).
Regarding claim 18, see claim 2 rejection.

Regarding claim 21, (see claim 13 rejection).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 8, 248448) in view of Friel (US 20100123770).
Regarding claim 3, Feng teaches, output the video stream.
Feng does not teach wherein the output of the camera of the video conference endpoint is a high resolution video stream.
Friel in the same art of endeavor discloses providing video stream in high resolution (FIG. 1A. A plurality of cameras 203, e.g., high definition video cameras that each provide a resolution with at least 600 lines of video).
.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 8, 248448) in view of Henson (US 20110289220).
	Regarding claim 5, Feng discloses, the descriptive data.
Feng does not teach wherein the descriptive data is sent to one or more of the second endpoints via a second channel.
	Henson teaches in a video conference, a first and second channel, wherein the second channel is used to transmit the metadata (Paragraph 25).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Feng with Henson in order to improve the system and increase the efficiency and speed of transmitting the data.
Claims 11-12, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 8, 248448) in view of Romano (US 20180109757).
Regarding claim 11, Feng teaches, the output of the camera is sent to the one or more second endpoints.
Feng does not teach wherein the output of the camera is sent to the one or more second endpoints by way of a server.
	Romano teaches in a video conference, communication between devices is sent through server (Paragraph 16, 25, 45).

 	Regarding claim 12, Feng teaches, the output of the camera is sent to the one or more second endpoints.
Feng does not teach wherein the descriptive data is sent to the one or more second endpoints by way of a server.
	Romano teaches in a video conference, communication between devices is sent through server (Paragraph 16, 25, 45).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Feng with Romano in order to improve the system and increase the efficiency and speed of transmitting the data.
	Regarding claim 16, Feng teaches, the output of the camera is sent to the one or more second endpoints.
Feng does not teach wherein the output of the camera is sent to the one or more second endpoints by way of a server, and the descriptive data is sent to the one or more second endpoints by way of the server.
	Romano teaches in a video conference, communication between devices is sent through server (Paragraph 16, 25, 45).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Feng with Romano in order to improve the system and increase the efficiency and speed of transmitting the data.

Feng does not teach wherein the output of the camera is sent to the one or more second endpoints by way of a server, and the descriptive data is sent to the one or more second endpoints by way of the server.
	Romano teaches in a video conference, communication between devices is sent through server (Paragraph 16, 25, 45).
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Feng with Romano in order to improve the system and increase the efficiency and speed of transmitting the data.
	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 8, 248448) in view of Wang (US 20190007623).
Regarding claim 22, Feng teaches, framing active user.
Feng does not teach wherein a first framing of the one or more framings frames two or more detected participants in a single framing, a second framing of the one or more framings frames the two or more detected participants in a set of separate framings, each separate framing including a unique participant of the two or more detected participants, and data descriptive of the first framing and the second framing is sent to the one or more second endpoints.
	Wang teach in the video conferencing, wherein a first framing of the one or more framings frames two or more detected participants in a single framing, a second framing of the one or more framings frames the two or more detected participants in a set of separate 
	Therefore it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Feng with Wang in order to improve the system and enhance the conference experience.
Regarding claim 23, see claim 22 rejection.
Regarding claim 24, see claim 22 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652